Citation Nr: 1542603	
Decision Date: 10/02/15    Archive Date: 10/13/15

DOCKET NO. 02-10 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney



WITNESS AT HEARING ON APPEAL

Appellant






INTRODUCTION

The Veteran had active service from July 1963 to June 1965. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2001 rating decision of the Department of Veterans Affairs VA Regional Office RO in San Juan, Puerto Rico, which denied the benefits sought on appeal. The appeal was last before the Board in October 2009 and remanded to the Agency of Original Jurisdiction (AOJ) for further development.


FINDING OF FACT

The evidence is in approximate balance indicating that the Veteran has a left knee disorder that was caused by active military service. 


CONCLUSION OF LAW

The criteria for the establishment of service connection for a left knee disorder are approximated. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.309, 3.310 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran argues that his left knee degenerative arthritis was caused by one or more in-service incidents where he fell during work or recreational activities. The Board has considered the Veteran's contentions in light of the evidence of record and the applicable law, and finds that the weight of evidence is in approximate balance. The claim will be granted on this basis. 38 U.S.C.A. § 5107(b) (West 2002); Alemany v. Brown, 9 Vet.App. 518 (1996); Brown v. Brown, 5 Vet.App. 413 (1993) (under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the claimant shall prevail upon the issue).

Several medical opinions have been obtained. He has submitted two letters from A.A., M.D., an internal medicine physician. Dr. A. reviewed the evidence, including all other medical opinions and clinical findings and opined that the disorder was caused by the incident as alleged. Although a VA examination was obtained pursuant to the Board's last remand directives, it does not fully account for the Veteran's history of the development of arthritis, viz the in-service assessment of what has been previously found as acute and transitory pain. 

There can be no doubt that further medical inquiry could be undertaken with a view towards development of the claim, but such would not materially assist the Board in this determination. Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the veteran shall prevail upon the issue. Ashley v. Brown, 6 Vet.App. 52 (1993). 

The Board expresses no opinion regarding the severity of the disorder. The RO will assign an appropriate disability rating on receipt of this decision. Ferenc v. Nicholson, 20 Vet. App. 58 (2006) (discussing the distinction in the terms "compensation," "rating," and "service connection" as although related, each having a distinct meaning as specified by Congress). 


ORDER

Service connection for a left knee disorder is granted. 



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


